MEMORANDUM**
The only interest Flowers claims in the bonds is the ownership interest supposedly established by the state court judgment. But “registration is conclusive of ownership.” 31 C.F.R. § 353.5(a). Flowers is not the registered owner and cannot, under principles of federal supremacy, rely on a contrary state court judgment to establish ownership. See 31 C.F.R. § 353.20(a) (stating that “[t]he Department of the Treasury will not recognize a judicial determination that gives effect to an attempted voluntary transfer inter vivos of a bond”); see also Free v. Bland, 369 U.S. 663, 669-70, 82 S.Ct. 1089, 8 L.Ed.2d 180 (1962) (concluding that federal law governs the interpretation of rights created by government bonds). Thus, Flowers has not alleged the invasion of a “legally protected interest” that is required for standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
Because Flowers does not have standing, it would be futile to allow the proposed amendment. See Newland v. Dalton, 81 F.3d 904, 907 (9th Cir.1996) (holding that “district courts need not accommodate futile amendments”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.